Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION



Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Claim 1 – 2, 6 – 7, 11 – 12 are rejected under 35 U.S.C. 103 as being un-patentable over Briggs et al., hereinafter Briggs (US 20200174107 A1) in view of Roy Chowdhury et al., hereinafter Roy Chowdhury (US 20200134372 A1).

            Regarding claim 1, “A method for detecting an obstacle, comprising: acquiring first point cloud data collected by a first vehicle-mounted laser radar and second point cloud data collected by a second vehicle-mounted laser radar, wherein the first vehicle-mounted laser radar and the second vehicle-mounted laser radar are mounted on a given autonomous driving vehicle, a height of the first vehicle-mounted laser radar from a ground is greater than a height of the second vehicle-mounted laser radar from the ground, and”    met by {[0066] discloses obstacle detection, and [0039] discloses filtering out points in the point cloud,            [0021]  Top LiDAR (aka, first laser radar) is at a higher height to ground (mounted on top Fig 1)  with respect to other LiDARs  (aka, first or  second or third  LiDARs) . The "first point cloud" and "second point cloud" is met as cited "When aligning the segmented top LiDAR point cloud with a segmented first LiDAR point cloud by using a similar minimization of the point-to-plane distance cost discussed above. This alignment is then used to calibrate the positioning of the first LiDAR relative to the top LiDAR. Once this is complete, the process then moves onto calibrating a second LiDAR relative to the top LiDAR, then a third LiDAR relative to the top LiDAR, until all LiDARs are calibrated with the top LiDAR"},

                   a number of wiring harnesses of the first vehicle-mounted laser radar is greater than a number of wiring harnesses of the second vehicle-mounted laser radar;
      {Per specification para 38, "a number of wiring harnesses of the laser radar" is interpreted as " lines / or channels / or beam directions" in a laser radar (aka  LiDAR) when it is multi-beam or multi-line LiDAR" and it is met by  -----    [0066] discloses various multi-line / multi-direction LiDAR (laser radar) arrangements that have different number of lines from the first such laser radar (LiDAR) to the second LiDAR; and  as cited in "[0066] In particular embodiments, an autonomous vehicle 1040 may obtain and process sensor/telemetry data. Such data may be captured by any suitable sensors. For example, the vehicle 1040 may have a Light Detection and Ranging (LiDAR) sensor array of multiple LiDAR transceivers that are configured to rotate 360°, emitting pulsed laser light and measuring the reflected light from objects surrounding vehicle 1040. In particular embodiments, LiDAR transmitting signals may be steered by use of a gated light valve, which may be a MEMs device that directs a light beam using the principle of light diffraction. Such a device may not use a gimbaled mirror to steer light beams in 360° around the autonomous vehicle. Rather, the gated light valve may direct the light beam into one of several optical fibers, which may be arranged such that the light beam may be directed to many discrete positions around the autonomous vehicle. Thus, data may be captured in 360° around the autonomous vehicle, but no rotating parts may be necessary. A LiDAR is an effective sensor for measuring distances to targets, and as such may be used to generate a three-dimensional (3D) model of the external environment of the autonomous vehicle 1040. As an example and not by way of limitation, the 3D model may represent the external environment including objects such as other cars, curbs, debris, objects, and pedestrians up to a maximum range of the sensor arrangement (e.g., 50, 100, or 200 meters)},                  

                          Briggs is silent, but  Roy Chowdhury in a similar field of endeavor teaches “performing ground estimation based on the first point cloud data; filtering out a ground point in the second point cloud data according to the ground estimation result of the first point cloud data; and performing obstacle detection based on the second point cloud data after the ground point is filtered out”, as cited and illustrated in Fig 1-2, [0007, 26-27]  it discloses performing ground estimation based on the first point cloud data; filtering out a ground point (identifying and removing a ground plane using a point cloud in comparison to previous point cloud) " ,  in claim 1 and its continuation in claim 2 for  "dividing the first point cloud data into a preset spatial grid ...." .
    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Briggs as taught in Roy Chowdhury to provide ““performing ground estimation based on the first point cloud data; filtering out a ground point in the second point cloud data according to the ground estimation result of the first point cloud data; and performing obstacle detection based on the second point cloud data after the ground point is filtered out””, for the purpose of, as Roy Chowdhury teaches “identifying and removing a ground plane from the three-dimensional point cloud; clustering foreground points remaining after the ground plane is removed from the three-dimensional point cloud to generate one or more object clusters representing one or more objects”,  which as examiner also notes will creates a more accurate  obstacle detection in Briggs by comparing a second LiDAR point cloud to a previous (first) LiDAR point cloud.   


               Regarding claim 2, “The method according to claim 1, wherein the performing ground estimation based on the first point cloud data comprises: dividing the first point cloud data into a preset spatial grid, performing down sampling on the first point cloud data in each grid, and fitting a ground in the grid; and correcting the ground fitting result based on a difference between ground fitting results in grids and an angle between the ground fitted in each grid and a coordinate axis of a coordinate system where the first point cloud data is located, to obtain the ground estimation result of the first point cloud data” as noted in claim 1, claim 2 was also met by Roy Chowdhury Fig 1-2, [0007, 26-27], please also notice the section [0007] “The method further includes applying an angular orientation correction to the one or more object clusters representing the one or more objects. The method further includes extracting  (READS, on down sampling)  a plurality of structural, textural, and/or density features from each of the one or more object clusters representing the one or more objects.   


          Regarding claims 6 – 7, these claims implement the apparatus for which its hardware met by (Fig 1, Fig 10), and for which the method that details its process was noted in claims 1 – 2, and is rejected under the same rationale.

          Regarding claims 11 – 12, these claims implement the Non-Transitory CRM for which the method that details its process was noted in claims 1 – 2, and is rejected under the same rationale.


2.	Claim 3 – 5, 8 – 10, 13 – 15 are rejected under 35 U.S.C. 103 as being un-patentable over Briggs et al., hereinafter Briggs (US 20200174107 A1) in view of Roy Chowdhury et al., hereinafter Roy Chowdhury (US 20200134372 A1) and in view of Zhou et al., hereinafter Zhou (US 20200081105 A1).

               Regarding claim 3, Briggs / Roy Chowdhury met claim 1, and Roy Chowdhury further discloses  “The method according to claim 1, wherein the filtering out a ground point in the second point cloud data according to the ground estimation result of the first point cloud data comprises: calculating a distance between a data point in the second point cloud data and the ground estimated based on the first point cloud data, and ascertaining a data point, of which a distance from the ground estimated based on the first point cloud data is less than a preset distance threshold, in the second point cloud data as the ground point; and filtering out the ground point in the second point cloud data” is further met by  Roy Chowdhury [0007, 26], as the examiner interprets the equivalent claim language, however, Roy Chowdhury does not explicitly disclose the words “calculating a distance between data points in a point cloud”, but Zhou in a similar field of endeavor teaches this limitation, as cited  in [0076-80].   
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Briggs as taught in Zhou to provide “calculating a distance between data points in a point cloud”, for the purpose that it creates a more accurate obstacle detection in Briggs by comparing a second LiDAR point cloud to a previous (first) LiDAR point cloud based on distances to similar points to verify their accuracy.  


   Regarding claim 4, Briggs combination disclosed “The method according to claim 1, wherein the performing obstacle detection based on the second point cloud data after the ground point is filtered out comprises:”, but Briggs is silent for “fusing the first point cloud data and the second point cloud data after the ground point is filtered out, to perform the obstacle detection”, however, Zhou in a similar field of endeavor teaches this limitation as met by [0038-39, 55].                              
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Briggs as taught in Zhou to provide “fusing the first point cloud data and the second point cloud data after the ground point is filtered out, to perform the obstacle detection”, for the purpose that it creates a more accurate obstacle detection in Briggs by comparing a second LiDAR point cloud to a previous (first) LiDAR point cloud and based on distances to similar points to verify their accuracy, and then fuse them by selecting the most accurate results.  


   Regarding claim 5, Briggs is silent for  “The method according to claim 1, wherein the second laser radar is a single-line laser radar” but Zhou in a similar field of endeavor teaches this limitation as met by [0033] "The laser radar may be a multi-beam laser radar", that is, the word "may be" indicates the default is "a single-beam" LiDAR and it may be "a multi-beam" in addition to the standard "single-beam" system. The word "beam" is also known as being called "line or channel" in a laser radar .
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Briggs as taught in Zhou to provide “wherein the second laser radar is a single-line laser radar”, for the purpose that it creates a more accurate obstacle detection in Briggs by comparing a second LiDAR point cloud (single-beam points) that is different from a previous (first) LiDAR point cloud (multi-beam points) which together can cover near and far distances scanned and compared for more accurate results.

          Regarding claims 8 – 10, these claims implement the apparatus for which its hardware met by (Fig 1, Fig 10), and for which the method that details its process was noted in claims 3 – 5, and is rejected under the same rationale.

          Regarding claims 13 – 15, these claims implement the Non-Transitory CRM for which the method that details its process was noted in claims 3 – 5, and is rejected under the same rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN HAIEM whose telephone number is (571) 270-1048.  The examiner can normally be reached on Mon – Thurs 7:45 – 6:15 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422